UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended January 31, 2010OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15451 PHOTRONICS, INC.(Exact name of registrant as specified in its charter) Connecticut 06-0854886 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 15 Secor Road, Brookfield, Connecticut 06804(Address of principal executive offices and zip code) (203) 775-9000(Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock, $0.01 par value per share - NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filero Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at March 4, Common Stock, $0.01 par value 53,437,603 Shares Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements made by or on behalf of Photronics, Inc. ("Photronics" or the "Company"). These statements are based on management's beliefs, as well as assumptions made by, and information currently available to, management. Forward-looking statements may be identified by words like "expect", "anticipate", "believe", "plan", "projects", and similar expressions. All forward-looking statements involve risks and uncertainties that are difficult to predict. In particular, any statement contained in this quarterly report on Form 10-Q, in press releases, written statements, or other documents filed with the Securities and Exchange Commission or, in the Company's communications and discussions with investors and analysts in the normal course of business through meetings, phone calls, or conference calls, regarding the consummation and benefits of future acquisitions, expectations with respect to future sales, financial performance, operating efficiencies, or product expansion, are subject to known and unknown risks, uncertainties, and contingencies, many of which are beyond the control of the Company. These factors may cause actual results, performance, or achievements to differ materially from anticipated results, performance, or achievements. Factors that might affect such forward-looking statements include, but are not limited to, overall economic and business conditions; economic and political conditions in international markets; the demand for the Company's products; competitive factors in the industries and geographic markets in which the Company competes; changes in federal, state and international tax requirements (including tax rate changes, new tax laws and revised tax law interpretations); interest rate fluctuations and other capital market conditions, including changes in the market price of the Company's common stock; foreign currency exchange rate fluctuations; changes in technology; the timing, impact, and other uncertainties of future acquisitions; the seasonal and cyclical nature of the semiconductor and flat panel display industries; management changes; damage or destruction to the Company's facilities by natural disasters, labor strikes, political unrest, or terrorist activity; the ability of the Company to place new equipment in service on a timely basis; obtain additional financing; achieve anticipated synergies and other cost savings in connection with acquisitions and productivity programs; fully utilize its tools; achieve desired yields, pricing, product mix, and market acceptance of its products; and obtain necessary export licenses. Any forward-looking statements should be considered in light of these factors. Accordingly, there is no assurance that the Company's expectations will be realized. The Company does not assume responsibility for the accuracy and completeness of the forward-looking statements and does not assume an obligation to provide revisions to any forward-looking statements. 2 PHOTRONICS, INC.AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at January 31, 2010, and November 1, 2009 4 Condensed Consolidated Statements of Operations for the Three Months Ended January 31, 2010, and February 1, 2009 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended January 31, 2010, and February 1, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1A. Risk Factors 29 Item 6. Exhibits 29 3 PART I. FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Balance Sheets(in thousands, except per share amounts)(unaudited) January 31, November 1, 2010 2009 ASSETS Current assets: Cash and cash equivalents $ 84,401 $ 88,539 Accounts receivable, net of allowance of $2,435 in 2010 and $2,669 in 2009 72,860 66,920 Inventories 15,806 14,826 Deferred income taxes 3,272 3,264 Other current assets 8,135 6,448 Total current assets 184,474 179,997 Property, plant and equipment, net 354,401 347,889 Investment in joint venture 60,923 60,945 Intangible assets, net 53,510 55,054 Other assets 19,149 19,771 $ 672,457 $ 663,656 LIABILITIES AND EQUITY Current liabilities: Current portion of long-term borrowings $ 11,376 $ 10,301 Accounts payable 56,691 59,187 Accrued liabilities 27,723 20,967 Total current liabilities 95,790 90,455 Long-term borrowings 107,548 112,137 Deferred income taxes 1,406 1,487 Other liabilities 9,274 9,881 Total liabilities 214,018 213,960 Commitments and contingencies Equity: Preferred stock, $0.01 par value, 2,000 shares authorized, none issued and outstanding - - Common stock, $0.01 par value, 150,000 shares authorized, 53,281 shares issued and outstanding at January 31, 2010 and 53,011 at November 1, 2009 533 530 Additional paid-in capital 433,632 432,160 Accumulated deficit (26,333 ) (26,546 ) Accumulated other comprehensive loss (444 ) (6,389 ) Total Photronics, Inc. shareholders' equity 407,388 399,755 Noncontrolling interests 51,051 49,941 Total equity 458,439 449,696 $ 672,457 $ 663,656 See accompanying notes to condensed consolidated financial statements. 4 PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Operations(in thousands, except per share amounts)(unaudited) Three Months Ended January 31, February 1, 2010 2009 Net sales $ 98,197 $ 88,042 Costs and expenses: Cost of sales (80,020 ) (77,483 ) Selling, general and administrative (10,149 ) (10,402 ) Research and development (3,954 ) (3,624 ) Consolidation, restructuring and related charges (193 ) (1,680 ) Operating income (loss) 3,881 (5,147 ) Other income (expense): Interest expense (2,921 ) (4,646 ) Investment and other income, net 468 1,023 Income (loss) before income taxes 1,428 (8,770 ) Income tax provision (1,020 ) (1,197 ) Net income (loss) 408 (9,967 ) Net income attributable to noncontrolling interests (195 ) (266 ) Net income (loss) attributable to Photronics, Inc. $ 213 $ (10,233 ) Earnings (loss) per share: Basic $ 0.00 $ (0.25 ) Diluted $ 0.00 $ (0.25 ) Weighted-average number of common shares outstanding: Basic 53,102 41,723 Diluted 54,824 41,723 See accompanying notes to condensed consolidated financial statements. 5 PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Cash Flows(in thousands)(unaudited) Three Months Ended January 31, February 1, 2010 2009 Cash flows from operating activities: Net income (loss) $ 408 $ (9,967 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 22,424 21,725 Consolidation, restructuring and related charges - 1,680 Changes in assets and liabilities: Accounts receivable (5,349 ) 153 Inventories (743 ) (1,524 ) Other current assets (4,642 ) (1,200 ) Accounts payable, accrued liabilities, and other 4,317 (2,878 ) Net cash provided by operating activities 16,415 7,989 Cash flows from investing activities: Purchases of property, plant and equipment (21,457 ) (12,789 ) Cash deposit received on sale of facility 4,190 - Increase in restricted cash (1,250 ) - Proceeds from sales of short-term investments and other 43 858 Net cash used in investing activities (18,474 ) (11,931 ) Cash flows from financing activities: Repayments of long-term borrowings (7,250 ) (3,607 ) Proceeds from long-term borrowings 3,822 - Payments of deferred financing fees - (1,913 ) Other 30 - Net cash used in financing activities (3,398 ) (5,520 ) Effect of exchange rate changes on cash 1,319 (2,792 ) Net decrease in cash and cash equivalents (4,138 ) (12,254 ) Cash and cash equivalents at beginning of period 88,539 83,763 Cash and cash equivalents at end of period $ 84,401 $ 71,509 Supplemental disclosure of cash flow information: Change in accrual for purchases of property, plant and equipment $ (227 ) $ (11,204 ) See accompanying notes to condensed consolidated financial statements. 6 PHOTRONICS, INC. AND SUBSIDIARIESNotes to Condensed Consolidated Financial StatementsThree Months Ended January 31, 2010 and February 1, 2009(unaudited)(in thousands, except share amounts) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION Photronics, Inc. and its subsidiaries ("Photronics" or the "Company") is one of the world's leading manufacturers of photomasks, which are high precision photographic quartz plates containing microscopic images of electronic circuits.
